IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :               No. 601 WAL 2014
                              :
                 Respondent   :
                              :               Petition for Allowance of Appeal from the
                              :               Order of the Superior Court at No. 744
           v.                 :               WDA 2013 filed November 19, 2014,
                              :               dismissing the Judgment of Sentence of
                              :               the McKean County Court of Common
DALE P. DOLESKI,              :               Pleas at No. CP-42-CR-0000383-2012
                              :               filed April 4, 2013
                 Petitioner   :


                                       ORDER


PER CURIAM

      AND NOW, this 29th day of April, 2015, the Petition for Allowance of Appeal is
GRANTED, the Superior Court’s order is VACATED, and the matter is REMANDED to

the Superior Court to consider Petitioner’s motion for reconsideration on the merits.

Petitioner’s filing deadline of August 23, 2014, fell on a Saturday, and, accordingly,

should have been extended to August 25, 2014, the following Monday. See 1 Pa.C.S.

§ 1908; Pa.R.A.P. 107; Pa.R.A.P. 903, note.